 

Exhibit 10.2

OMNIBUS AMENDMENT

TO

ASSEMBLY BIOSCIENCES, INC.

STOCK INCENTIVE PLANS

Assembly Biosciences, Inc., a Delaware corporation (the “Company”) adopted the
Amended and Restated 2014 Stock Incentive Plan on June 2, 2016 (as amended from
time to time, the “2014 Plan”).

The Company adopted the 2017 Inducement Award Plan on April 3, 2017 (as amended
from time to time, the “2017 Plan”).

The “Company adopted the 2018 Stock Incentive Plan on May 30, 2018, as amended
by Amendment No.1 to the Plan effective as of May 17, 2019 (as amended from time
to time, the “2018 Plan”).

The Company adopted the 2019 Inducement Award Plan on August 6, 2019 (as amended
from time to time, the “2019 Plan” and together with the 2014 Plan, the 2017
Plan and the 2018 Plan, collectively the “Stock Plans” and individually, a
“Stock Plan”).

The Company desires to amend each of the Stock Plans to provide for acceleration
of certain unvested Awards if such Awards are not Assumed or Replaced in
connection with a Corporate Transaction.

Pursuant to Section 15(a) of each of the Company’s Stock Plans, the Board of
Directors of the Company (the “Board”) may, amend each of the Stock Plans.

Pursuant to Section 13(b) of each of the Stock Plans, the Administrator may, in
advance of or in anticipation of a Corporate Transaction, provide for
acceleration of unvested Awards in connection with a Corporate Transaction.

The Board has determined that it is advantageous to the Company and necessary to
attract and retain the best available personnel to amend Section 13(a) of each
of the Stock Plans to provide for acceleration in connection with a Corporate
Transaction if the Awards are not Assumed or Replaced in the Corporate
Transaction.

Now, therefore,

Section 13(a) of each of the Stock Plans is hereby amended as follows:

 



ACTIVE/102027153.1  

 

 



--------------------------------------------------------------------------------

 

“(a)Treatment of Awards in Corporate Transaction.  Except as the Administrator
may otherwise specify with respect to particular Awards in the relevant Award
Agreement, in the case of and subject to the consummation of a Corporate
Transaction, the parties to the Corporate Transaction may cause the Awards to be
Assumed or Replaced by the successor entity as such parties shall agree. To the
extent the parties to such Corporate Transaction do not provide for the Awards
to be Assumed or Replaced upon the effective time of the Corporate Transaction,
the Plan and all outstanding Awards granted under the Plan shall terminate. In
such case, except as may be otherwise expressly provided in the relevant Award
Agreement, all Awards with solely time-based vesting that are not vested and/or
exercisable immediately prior to the effective time of the Corporate Transaction
shall become fully vested and exercisable as of immediately prior to the
effective time of the Corporate Transaction and all Awards with conditions and
restrictions relating to the attainment of performance goals shall be deemed to
vest and become nonforfeitable as of the Corporate Transaction as provided in
the relevant Award Agreement or if not provided for in the relevant Award
Agreement shall be deemed to vest and become nonforfeitable as of the Corporate
Transaction assuming the higher of (i) achievement of all relevant performance
goals at the "target" level (prorated based upon the length of time within the
performance period that has elapsed prior the Corporate Transaction or partial
achievement of the performance goals), or (ii) actual achievement of all
relevant performance goals as of the date of such Corporate Transaction. In the
event of such termination of the Awards, the Company shall have the option (in
its sole discretion) to (1) make or provide for a payment, in cash or in kind,
to the Grantees holding Options and SARs, in exchange for the cancellation
thereof, in an amount equal to the difference between (A) the Sale Price
multiplied by the number of Shares subject to outstanding Options and SARs and
(B) the aggregate exercise price of all such outstanding Options and SARs
(provided that, in the case of an Option or SAR with an exercise price equal to
or more than the Sale Price, such Option or SAR shall be cancelled for no
consideration); or (2) permit each Grantee, within a specified period of time
prior to the consummation of the Corporate Transaction as determined by the
Administrator, to exercise all outstanding Options and SARs (to the extent then
exercisable including due to acceleration as contemplated by this Section 13(a)
if the Awards are not Assumed or Replaced) held by such Grantee as of
immediately prior to the effective time of the Corporate Transaction. In the
event of a termination of Awards pursuant to this Section 13(a), the Company
shall also have the option (in its sole discretion) to make or provide for a
payment, in cash or in kind, to the Grantees holding other Awards in an amount
equal to the Sale Price multiplied by the number of vested Shares under such
Awards.  For purposes of this Section 13(a), “Sale Price” means the value as
determined by the Administrator of the consideration payable, or otherwise to be
received by stockholders, per Share pursuant to a Corporate Transaction.”

Except as expressly set forth in this Omnibus Amendment to Stock Plans, all
other terms and conditions set forth in each of the Stock Plans shall remain in
full force and effect. Each capitalized term used and not defined herein shall
have the meaning set forth in the applicable Stock Plan.

This Amendment has been adopted by the Board of Directors of the Company as of
March 11, 2020.

March 11, 2020: Adopted by Board of Directors

 



ACTIVE/102027153.1  

 

 

